DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP08-307088) in view of Okada et al (US 2007/0212536).
Reclaim 1, Fuji discloses an electromagnetic-wave absorbing sheet having flexibility and light transmittance, comprising anelectric resistance film (1), a dielectric layer (2) and an electromagnetic-wave shielding layer (3) that each have light transmittance and that are stacked sequentially (Fig 1), wherein theelectric resistance film is formed of a conductive organic polymer (plastic film, metallic oxide)[claim 5][0041], and the electromagnetic-wave shielding layer has an aperture (mesh)[0060], but does not disclose the aperture ratio of 35% or more and 75% or less. 
Re claim 2, wherein the electromagnetic-wave shielding layer is formed of a conductive mesh
[0060].
Reclaim 8, wherein a thickness of the dielectric layer (abstract) is set so that the dielectric layer can absorb electromagnetic waves in a high frequency band equal to or higher than a millimeter-wave band.
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP08-307088) in view of Okada et al (US 2007/0212536) as applied to claim 1 above, and further in view of CN109754949.
CN109754949 teach the use of a surface electric resistance of the electromagnetic-wave shielding layer is 0.3 ohm/sq or less (0.2. omega, abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the 0.2 omega for the shielding layer of Fuji for having high electrical conductivity.

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP08-307088) in view of Okada et al (US 2007/0212536) as applied to claim 1 above, and further in view of Nobuta et al (US 2013/0163150).
The teaching as discussed above does not disclose wherein the electric resistance film contains poly(3,4-ethylenedioxythiophene)(re claim 4), wherein the electric resistance film further contains polystyrene sulfonic acid and polyvinylidene fluoride (re claim 5), wherein the electric resistance film further contains water-soluble polyester (re claim 6).
Nobuta etal teach the use of conductive polymer such as poly(3,4-ethylenedioxythiophene), polyacid such as polystyrene sulfonic acid and polyester sulfonic acid (watersoluble polyester) and
polyvinylidene flouride [0032], [0034], [0043], It would have been obvious to one of ordinary skill in the art atthe time the invention was madetouse the material for the electric resistance film for intended
use.
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP08-307088) in view of Okada et al (US 2007/0212536) as applied to claim 1 above, and further in view of Janis (US 2010/0090879).
The teaching as discussed above does not disclose a surface electric resistance of the electric resistance film is in a range from -15% to +20% with respect to a vacuum impedance, (Re claim 9).
Janis teach the use of the resistance sheet with a surface resistance of vacuum impedance [0002], It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the vacuum impedance for the electric resistance film of Fuji for minimizing reflection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG V NGO/Primary Examiner, Art Unit 2847